DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 5-7, 9, 11, 13-15, 17, 19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9 and 17, prior art does not teach obtaining, by the terminal device, a transmission parameter set of the physical broadcast channel (PBCH), wherein the transmission parameter set comprises carrier frequency resource used for transmitting the PBCH and information in the PBCH; determining, by the terminal device, a frame structure used between the network device and the terminal device according to relationship between the transmission parameter set of the PBCH and the frame structure.
Above taken with other limitations from the claims and dependent claims is considered novel and non-obvious.
Regarding claims 5, 13 and 21, prior art does not teach determining, by a network device, a communications air interface technology to be used between the network device and a terminal device, wherein different communications air interface technologies correspond to different frame structures; determining, by the network device, a transmission parameter set of a physical broadcast channel (PBCH) according to relationship between the transmission parameter set of the PBCH and a frame structure, wherein the transmission parameter set of the PBCH indicates the frame structure to be used between the network device and the terminal device.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Chandrahas B Patel/Primary Examiner, Art Unit 2464